Citation Nr: 0000698	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-13 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1945 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of a left ankle fracture, hearing loss and tinnitus are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a left ankle fracture, hearing loss and tinnitus are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records at enlistment show no musculoskeletal 
defects or abnormality of the ears.  Upon examination at the 
time of discharge in October 1946 it was reported that the 
veteran was hospitalized for treatment of a left heel injury.  
It was also reported that there were no musculoskeletal 
defects.  

The veteran's feet were non-symptomatic, non-disabling and no 
abnormalities were noted.  There were no abnormalities of his 
ears.  The service medical records are devoid of any evidence 
of a fracture of the left ankle.

In October 1946 the veteran filed, inter alia, a claim for 
service connection for a left heel injury.  The RO denied the 
claim in December 1947 because the evidence of record as 
claimed by the veteran did not show a left heel injury.  This 
decision was not appealed.  

In an August 1993 statement, the veteran noted that his loss 
of hearing in both ears and tinnitus started six months after 
discharge.  He stated that while he was stationed at Camp 
Blanding, Florida in January 1945, a booby-trap explosion 
went off and he had ringing in his ears immediately 
thereafter.  He further indicated that he received no 
treatment. 

In a December 1993 statement the veteran reported that he was 
a volunteer trainee with the 508th 82nd Airborne in Frankfurt, 
Germany when he jumped and landed on a sugar beet and broke 
his heel bone.  He was taken to the Army Luftwoffe Hospital 
in Frankfurt where an X-ray affirmed the fracture and his leg 
was placed in a cast.  He further stated that he received 
treatment for his heel from 1949 to 1953 and in 1966.

In October 1997 the veteran underwent a VA examination for 
systemic conditions.  Examination of the ears revealed that 
the tympanic membranes were bilaterally clear.  It was noted 
that there was no evidence of deformity at the left heel or 
edema present in that region.  It was also revealed that the 
veteran was wearing support stockings.  There was no evidence 
of any abnormality of the left ankle.

In November 1997 the veteran filed a claim, in pertinent 
part, for bilateral hearing loss, bilateral tinnitus and a 
broken left ankle.  He stated in a January 1998 statement 
that his foot hurts in cold weather.  He also stated that he 
was first treated for his ears in Fresno, around June 1987.  




In an October 1998 statement, the veteran reported that when 
he injured his foot and leg he was taken by ambulance to the 
hospital where the doctor told him not to jump for at least 
ten days to two weeks; afterwards, he could resume jumping.  
He further stated that at that same time another man was 
injured and there were two men who witnessed the accidents.  
He provided the names of the two men who, according to the 
veteran, "might help."


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  




The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for residuals of a left ankle fracture, hearing loss and 
tinnitus must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Residuals of a Left Ankle Fracture

Service medical records at separation show the veteran 
injured his left heel during service.  

However, at the time of discharge, in October 1946, the 
veteran had no musculoskeletal defects, he was asymptomatic 
and the injury was noted as non-disabling.  A fracture of the 
left ankle was not reported in the service medical records.  
Post-service medical records in the file consist of the 
October 1997 VA examination which shows no evidence of 
residuals of a fracture of the left ankle.  The veteran has 
failed to provide medical evidence that he sustained a 
fracture of the left ankle in service and has residuals 
thereof.  Therefore, his claim must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).

There is no competent medical evidence of a current diagnosis 
of any residuals of a left ankle fracture.  The veteran's 
statement in the record that his foot hurts in cold weather 
is not sufficient to render his claim plausible.  Where, as 
here, the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Heuer, supra.  

The veteran has failed to submit records of alleged treatment 
for a left ankle fracture from 1949 to 1953 and in 1966.  
Even if such treatment records were available, they are not 
probative of the issue at hand because such records would not 
indicate treatment for residuals of a left ankle fracture and 
related symptoms within a year of the veteran's separation 
from service.  Thus, there is no competent medical evidence 
of the veteran's alleged left ankle fracture and continuity 
of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran proffered the names of two witnesses who 
allegedly saw the accident that resulted in the claimed 
injury to his left ankle.  Statements of these individuals 
are not present in the claims file.  However, the Board finds 
that the absence of such records do not prejudice the veteran 
in this instance because the presence of such records would 
not help to provide evidence of a current left ankle 
disability or evidence of a nexus between a current 
disability and service, which is what is needed for the 
veteran to well-ground his claim of service connection for 
residuals of a left ankle fracture.  See 38 U.S.C.A. 
§ 7261(b) (West 1991).


Because the veteran has failed to provide competent evidence 
of a nexus between a current left ankle disability and 
military service, the Board finds that his claim of 
entitlement to service connection for residuals of a left 
ankle fracture must be denied as not well grounded.


Hearing Loss and Tinnitus

Service medical records show no diagnosis or treatment for 
hearing loss or tinnitus.  Service connection may be granted 
for any disease diagnosed after discharge when the evidence 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In this case, however, no post-service 
medical records have been presented to support a claim that 
there has been a disability from hearing loss or tinnitus.

The veteran's account of the etiology of a hearing loss 
disability in service is not sufficient to well ground his 
claim.  While a lay person is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Moreover, the presumptive period under 38 C.F.R. § 3.307 is 
inapplicable in this instance because more that forty years 
have passed since the veteran was discharged from service and 
when he allegedly received treatment for his ears.  The 
veteran proffered evidence that he was first treated for his 
ears sometime around June 1987.  No record of any such 
treatment has been presented.  Even if such post-service 
records were available, the probative value of the evidence 
is negligible, and therefore, would not well ground the 
claim.  See Tirpak, supra.

The veteran has failed to provide medical evidence that he 
has current hearing loss and tinnitus disabilities.  
Consequently, the Board finds that his claims of entitlement 
to service connection for hearing loss and tinnitus must be 
denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish well grounded claims, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claims for service connection for residuals 
of a left ankle fracture, hearing loss and tinnitus are not 
well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for residuals of a left 
ankle fracture, hearing loss and tinnitus, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

